Title: From George Washington to Major Henry Lee, Jr., 28 December 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters Morris town 28th Decemr 1779
        
        I have recd your favr of the 24th by Capt. Rudulph. I should have been glad had it been possible for your Corps and Colonel Armands to have found a position in Monmouth County capable of supplying the Cavalry of both with Hay forage, as it would, in my opinion, have best answered the object which I have principally in view, that of covering the Country and preventing the intercourse with the Enemy. Should that be impracticable, I would propose the following mode of cantonment, the Horse to fall back to Burlington, and the foot of both Corps to remain in advance, taking up their quarters at a distance from the shore far enough to prevent surprize, but still to be able to send patrolls towards those places at which the enemy most commonly land and to which the Country people usually carry their produce. Should this duty be deemed too hard for a constancy, I must then send a temporary command from this Army, and shall station your Infantry and Colo. Armands at Trenton, at which place a guard is called for by the Board of War to preserve the Stores which accumulate there for this Army. You will be pleased to confer with Colo. Armand upon this subject, and let me know the result as soon as possible. You shall then receive a decisive order in the Matter. I am &.
       